         Case 4:20-cr-00618 Document 1 Filed on 11/19/20 in TXSD Page 1 of 7
                                                                        United States Courts
                                                                      Southern District of Texas
                                                                               FILED
                            UNITED STATES DISTRICT COURT                 November 19, 2020
                             SOUTHERN DISTRICT OF TEXAS                             
                                                                    David J. Bradley, Clerk of Court
                                 HOUSTON DIVISION


UNITED STATES                                     '              CRIMINAL NO.
                                                  '
v.                                                '                4:20-cr-618
                                                  '
SANTIAGO MORA                                     '


                                            INDICTMENT

THE GRAND JURY CHARGES:

                                  COUNTS ONE - THREE
                                (Wire Fraud – 18 U.S.C. §1343)

A.       INTRODUCTION

At all times material to this indictment:

         1.    SANTIAGO RAMIREZ MORA (“MORA”) was a resident in Harris County,

Texas.

         2.    Laspis Lazuli LLC, dba/ Alku Modern Jewelers (“ALKU”) was a jewelry store

located at 23501 Cinco Ranch Blvd, Suite J-110, Katy, Texas 77494. ALKU was owned by

MORA and Juan Carlos Javadi (“Javadi”). MORA owned 50% of ALKU and Javadi owned the

other 50% of ALKU.

         3.    MORA managed the day to day operation of ALKU. Javadi lived in Sandy, Utah

and was a silent partner of ALKU.

         4.    In or around May of 2019, MORA did business with Timez Investments Inc.

(“Timez”). Timez is owned by Luis Miguel Miranda (“Miranda”) and Johnny Yip (“Yip”).

Miranda and Yip bought luxury watches from MORA and in return Timez would sell them for a
          Case 4:20-cr-00618 Document 1 Filed on 11/19/20 in TXSD Page 2 of 7




profit.

          5.    Timez paid MORA approximately $8.8 million dollars for 855 watches and

approximately 354 watches were not delivered by MORA to Timez. Approximately $3.92 million

was due to Timez.

          6.    MORA told Miranda and Yip he applied for a loan to repay Timez for the

undelivered watches.

B.        THE SCHEME AND ARTIFICE TO DEFRAUD

          7.    Beginning in or around May 2019 to in or around April 2020 in the Houston

Division of the Southern District of Texas and elsewhere, the defendant,

                               SANTIAGO RAMIREZ MORA,

intentionally and knowingly devised and intended to devise a scheme and artifice to obtain money

from receivables factoring companies, by means of material false pretenses, representations, and

promises, in that the defendant submitted fraudulent merchant cash advance applications listing

Javadi’s identity and signature on the agreements without Javadi’s knowledge and/or consent.

MORA convinced the receivables factoring companies to fund merchant cash advances by using

Javadi’s identity as a principal owner. As a result, MORA failed to repay the receivables factoring

companies the money owed and used the funds in order to repay previous debts and to obtain

substantial economic benefits for his own personal use and benefit.

C.        MANNER AND MEANS OF THE SCHEME AND ARTIFICE

          8.    On or about October 10, 2017, ALKU would and did open a business checking

account with Frost Bank account x0396. On or about March 11, 2019, MORA and Javadi both

had signatory authority on the account.


                                                2
      Case 4:20-cr-00618 Document 1 Filed on 11/19/20 in TXSD Page 3 of 7




       9.      MORA would and did apply for merchant cash advances using Javadi’s personal

information without Javadi’s knowledge and/or consent.

       10.     On or about September 17, 2019, MORA would and did submit a Working

Capital Application to Everest Business Funding (“Everest”) without Javadi’s knowledge and/or

consent.

       11.     MORA would and did list Javadi as the principal owner, 100% owner, of ALKU

on the Everest application. MORA would and did submit a picture of Javadi’s driver’s license

with the application.

       12.     On or about September 18, 2019, a Payments Right of Purchase and Sale

Agreement was executed between ALKU and Everest. MORA, using Javadi’s identity, would

and did fraudulently agree to accept $275,000 from Everest. In return, ALKU would pay Everest

approximately $2,389 dollars per day until $382,250 dollars had been paid back to Everest.

MORA digitally signed the application for Javadi without Javadi’s knowledge and/or consent.

       13.     On or about September 18, 2019, MORA would and did have a pre-funding call

with Everest. MORA did represent himself to be Javadi on the call. On the same day, $271,655

was deposited via wire transfer into ALKU’s Frost Bank account number x0396. MORA owed

approximately $267,110 dollars to Everest.

       14.     On or about October 17, 2019, MORA would and did submit a Working Capital

Application to Lendini without Javadi’s knowledge and/or consent. The principal owners listed

on the application were MORA and Javadi; each listed as owning 50% of ALKU. MORA

digitally signed the application for himself and for Javadi without Javadi’s knowledge and/or

consent.


                                               3
      Case 4:20-cr-00618 Document 1 Filed on 11/19/20 in TXSD Page 4 of 7




       15.    On or about October 21, 2019, a Merchant Agreement was executed between

ALKU and Lendini. MORA would and did fraudulently agree to accept $125,000 from Lendini.

In return, ALKU would pay approximately $1,354 dollars per day until $178,750 dollars had

been paid back to Lendini. MORA digitally signed the agreement for himself and for Javadi

without Javadi’s knowledge and/or consent.

       16.    On or about October 21, 2019, Lendini deposited $123,305 via wire transfer into

ALKU’s Frost Bank account x0396. MORA owed approximately $135,416 dollars to Lendini.

       17.    On or about October 17, 2019, MORA would and did submit a Working Capital

Application to Green Capital Funding (“Green”) without Javadi’s knowledge and/or consent.

The principal owners listed on the application were MORA and Javadi; each listed as owning

50% of ALKU. MORA digitally signed the application for himself and for Javadi without

Javadi’s knowledge or consent.

       18.    On or about October 22, 2019, a Future Receivables Sale and Purchase

Agreement was executed between ALKU and Green. MORA would and did fraudulently agree

to accept $60,000 from Green. In return, ALKU would pay Green approximately $1,192 dollars

per day until $89,400 had been repaid by ALKU. MORA digitally signed the agreement for

himself and for Javadi without Javadi’s knowledge or consent.

       19.    On or about October 23, 2019, MORA would and did have a pre-funding call

with Green. On the call, MORA represented himself to be Javadi. On the same day, Green

deposited $55,127 dollars via wire transfer into ALKU’s Frost Bank account number x0396.

MORA owed approximately $49,468 dollars to Green.

       20.    MORA would not have been able to obtain merchant cash advances from


                                              4
      Case 4:20-cr-00618 Document 1 Filed on 11/19/20 in TXSD Page 5 of 7




Everest, Lendini, and/or Green Capital Funding without using Javadi’s identity. As co-owners of

ALKU, MORA and Javadi were also required to be co-guarantors on merchant cash advances

obtained by ALKU.

       21.     On or about April 27, 2020, Javadi conducted a recorded phone call with MORA.

MORA admitted to using Javadi’s identity to fraudulently apply for multiple merchant cash

advances without Javadi’s knowledge and/or consent.

D.     EXECUTION OF THE SCHEME AND ARTIFICE

       22.     On or about the dates set forth below, in the Houston Division of the Southern

District of Texas and elsewhere, the defendant listed below, did aid and abet with others known

and unknown to the grand jury, for the purpose of executing the aforementioned scheme and

artifice to defraud and to obtain money by material false and fraudulent representations, pretenses,

and promises, did intentionally and knowingly cause to be transmitted by means of wire

communication in interstate or foreign commerce, the transfer of funds described below:

                    Date
                                       Defendant                    Wire Communication
     Count
                                                            $271,655 wire transfer from Everest
                                    SANTIAGO                Business Funding to ALKU Frost Bank
                                  RAMIREZ MORA              account x0396 for merchant cash
       1        09/18/2019                                  advance.

                                    SANTIAGO                $123,305 wire transfer from Lendini to
       2        10/21/2019        RAMIREZ MORA              ALKU Frost Bank account x0396 for
                                                            merchant cash advance.

                                                            $55,127 wire transfer from Green
                                    SANTIAGO                Capital Funding to ALKU Frost Bank
       3        10/23/2019        RAMIREZ MORA              account x0396 for merchant cash
                                                            advance.


                 All in violation of Title 18, United States Code, Section 1343.

                                                 5
      Case 4:20-cr-00618 Document 1 Filed on 11/19/20 in TXSD Page 6 of 7




                                     COUNTS 4-5
               (Aggravated Identity Theft, Title 18 U.S.C. '' 1028A and 2)

       From on or about May 2019 through April 2020 , in the Houston Division of

the Southern District of Texas and elsewhere,

                            SANTIAGO RAMIREZ MORA

aided and abetted by each other and others known and unknown to the Grand Jury,

did knowingly transfer, possess and use without lawful authority, a means of

identification of another person, to-wit, the name, date of birth, and social security

number of the persons named below, during and in relation to a violation of Title 18,

United States Code, Section 1343 (Wire Fraud):

 COUNT                           DATE                             NAME

           4                     9/18/19                          J.J.

           5                     10/22/2019                       J.J.


All in violation of Title 18, United States Code, Sections 1028A and 2.
                          NOTICE OF CRIMINAL FORFEITURE
                         28 U.S.C. ' 2461(c); 18 U.S.C. ' 981(a)(1)(C)

       Pursuant to Title 28, United States Code, Section 2461(c) and Title 18, United States Code,

Section 981(a)(1)(C), the United States gives notice to the defendant,

                               SANTIAGO RAMIREZ MORA

that in the event of conviction of any of the offenses charged in Counts 1 through 3 of this

                                                6
       Case 4:20-cr-00618 Document 1 Filed on 11/19/20 in TXSD Page 7 of 7




Indictment, the United States intends to seek forfeiture of all property, real or personal, which

constitutes or is derived from proceeds traceable to such offenses.

                            Money Judgment and Substitute Assets

       Defendant is notified that upon conviction, a money judgment of at least $650,400 USD

may be imposed against him. Defendant is further notified that in the event that one or more

conditions listed in Title 21, United States Code, Section 853(p) exists, the United States will seek

to forfeit any other property of the Defendant up to the amount of the money judgment.



                                             A TRUE BILL



                                             Original Signature on file
                                             ______________________________
                                             FOREPERSON OF THE GRAND JURY

      RYAN PATRICK
      UNITED STATES ATTORNEY


By:    _____________________________
        ________________
       TINA
         INA ANSARI
       Assistant United States Attorney
       (713) 567-9000




                                                 7
